Title: To Benjamin Franklin from the Comte de Tressan, 6 November 1778
From: Tressan, Louis-Elisabeth de La Vergne, comte de
To: Franklin, Benjamin


Monsieur
a franconville ce 6 novembre 1778
Mr. Borel auquel je m’interesse beaucoup, et qui se rend agreable aux Gens de bien et eclairez, par la publication qu’il est prest a faire de son Estampe de L’Amerique independante vous suplie de luy doner l’Empreinte du Sceau des Etats unis pour le faire graver au bas de son Estampe, si vous voulez bien Monsieur me remettre cette empreinte Mardy prochain a Sanois ou j’auray l’honeur de passer la journée avec vous, je me chargeray de la remettre a Mr. Borel.
Je crains bien Monsieur et tres illustre Confrere que les deux cahyers d’un ouvrage que j’ay porté jusqua 24 cahyers, ne vous aint parus bien foibles et peut estre le produit d’une Teste trop Exaltéé et trop temeraire.
Le jugement de l’acie [académie] des Sciences de paris vous aprend qu’il y a 30 ans que j’ay fait ce foible Ouvrage je n’etois point encore assez heureux pour Estre Eclairé par la Lumiere que vous aviez deja repandu sur l’Electricité. Mon Memoire etoit deja Entre les Mains de l’Academie, Lorsque je fus informé de votre belle et Decicive Experience du Cerf volant, je m’empressay de la Repetter et j’admiray la force du Genie qui nous Eclairoit et qui nous demontroit que le fluide Electrique se trouve en abondance dans les couches d’air en proportion de la diminution de leur denssité, et que ce fluide pouvoit s’acumuler (mesme dans l’air pur) dans la verge du cerf volant et devenir perceptible, Lorsqu’il se trouvoit Degagé en partie des particules Terrestres flotantes dans l’air grossier, et surtout des particules aqueuses qui l’apesantissent et qui l’absorbent. J’ay porté peutestre trop loin les Consequences que je tire de ce fluide que je vois repandu dans la Nature mes idéés sont peutestre trop hazardéés pour inspirer quelque Confiance, Mais j’ay cru devoir les Lier dans un ordre philosophique, et je crois qu’il seroit utile au progrez des Sciences que tous ceux qui se sont apliquez pendant 40 ans a l’Etude de la physique generale rendissent Compte avec Candeur de l’aspect sous lequel il ont consideré la nature et son mouvement primitif.
J’ay la Sagesse de tenir cet ouvrage depuis 30 ans dans mon Bureau, le prix le plus honorable que je pusse recevoir de ce Long travail seroit que quelques unes de mes propositions pussent trouver grace a vos yeux. L’estre Supreme vous a créé Legislateur au moral au phisique, et n’étant pas assez heureux pour joüir de tout le bien que vous faittes aux hommes, du moins je vous Ecoute je vous benis et je m’honoreray toutte ma vie d’estre votre disciple quand vous parlez aux academies.
J’ay l’honeur d’estre avec un tendre et respectueux attachement Monsieur et tres respecté confrere, Votre tres humble et tres obeïssant serviteur
Tressan Lt. GL.

Je prie M. l’abé de la roche de recevoir mes tres humbles complimens et de me raporter a sanois ces 2 cahyers, helas! trop peu dignes des regards des sages.

 
Endorsed: M. le Comte de Treyssan.
Notation: Le Comte 6. Nov. 1778.
